J-S53016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: U.S.B., A              :   IN THE SUPERIOR COURT
    MINOR                                      :        OF PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.W., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1017 EDA 2019

                 Appeal from the Order Entered March 20, 2019
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-AP-0000217-2018


BEFORE: OLSON, J., STABILE, J., and NICHOLS, J.

MEMORANDUM BY STABILE, J.:                           FILED DECEMBER 31, 2019

       M.W. (“Mother”) appeals from the March 20, 2019 decree in the

Philadelphia County Court of Common Pleas involuntarily terminating her

parental rights to her daughter, U.S.B. (“Child”), born in February of 2017.1

Upon review, we affirm.

       In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court found as

follows.

       On February 25, 2017, the Philadelphia Department of Human
       Services (“DHS”) learned that three week-old Child and her
       parents resided in a three-story rooming house and that Child was
       left unattended for hours while Mother and Father smoked
       marijuana on the porch of the rooming house. DHS was familiar
       with the family and aware that Mother’s parental rights had been
       terminated as to Child’s older sibling on May 26, 2011. On April
       14, 2017, a General Protective Services (“GPS”) report was issued
____________________________________________
1 By separate decree on March 20, 2019, the trial court involuntarily
terminated the parental rights of Child’s putative father, A.B. He did not file
a notice of appeal.
J-S53016-19


       after Mother requested that Child be placed in foster care because
       she was about to lose her house. The GPS report also alleged that
       Mother was mentally unstable[,] and Mother was not taking
       prescribed mental health medication. In the past, Mother had
       voluntarily admitted herself at the Belmont Center for
       Comprehensive Treatment for post-partum psychosis, depression
       and hallucinations. The GPS report alleged that Mother was
       unable to meet Child’s needs[,] and that Mother and Father were
       experiencing domestic abuse issues.

       On April 27, 2017, following a hearing, Child was adjudicated
       dependent. The [c]ourt ordered that Mother be referred for a
       Parenting Capacity Evaluation (“PCE”). On October 5, 2017, the
       trial court found that aggravated circumstances existed since
       Mother’s parental rights had been terminated on another child and
       ordered that no reasonable efforts were to be made to reunify the
       Child with Mother. On January 17, 2018, the Community Umbrella
       Agency (“CUA”) identified Mother’s parental objectives, which
       were (1) Mother continue to take psychotropic medications; (2) to
       attend mental health treatment and (3) to seek housing. The
       underlying Petition to Terminate Mother’s Parental Rights to Child
       was filed on March 19, 2018. On [March] 20, 2019, after
       hearing,[2], [3] the trial court ruled to terminate Mother’s parental
       rights pursuant to 23 Pa.C.S.A. § 2511(a)(1)(2)(5) and (8) and
       found that termination of Mother’s parental rights was in the best
       interest of Child pursuant to 23 Pa.C.S.A. § 2511(b).

Trial Court Opinion, 7/2/19, 2-3 (citations to record omitted).




____________________________________________
2During the hearing, Child was represented by her Child Advocate, Frances
Odza, Esquire.

3 DHS presented the testimony of Jeremy Kohut and Tamika Gillard, CUA
caseworkers; Magalie Clamie, the CUA caseworker who supervised Mother’s
visits with Child; and Dr. Erica Williams, a licensed psychologist and the
director of forensic services at Forensic Mental Health Services, who
performed the PCE on Mother. Mother testified on her own behalf.



                                           -2-
J-S53016-19


      Mother timely filed a notice of appeal and a concise statement of errors

complained of on appeal. The trial court filed its Rule 1925(a) opinion on July

2, 2019.

      On appeal, Mother presents the following issues for our review:

      1. Whether the trial court committed reversible error when it
         involuntarily terminated [M]other’s parental rights where such
         determination was not supported by clear and convincing
         evidence under the [A]doption [A]ct, 23 Pa.C.S.A.
         § 2511(a)(1), (2), (5) and (8)[?]

      2. Whether the trial court committed reversible error when it
         involuntarily terminated [M]other’s parental rights without
         giving primary consideration to the effect that the termination
         would have on the developmental, physical and emotional
         needs of Child as required by the Adoption Act, 23 Pa.C.S.A.
         § 511(b)[?]

Mother’s Brief at 5.

      Our standard of review is abuse of discretion, as follows.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).




                                      -3-
J-S53016-19


       Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

       Initially, the focus is on the conduct of the parent. The party
       seeking termination must prove by clear and convincing evidence
       that the parent’s conduct satisfies the statutory grounds for
       termination delineated in Section 2511(a). Only if the court
       determines that the parent’s conduct warrants termination of his
       or her parental rights does the court engage in the second part of
       the analysis pursuant to Section 2511(b): determination of the
       needs and welfare of the child under the standard of best interests
       of the child. One major aspect of the needs and welfare analysis
       concerns the nature and status of the emotional bond between
       parent and child, with close attention paid to the effect on the child
       of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

       In this case, we conclude that the certified record supports the decree

pursuant to Section 2511(a)(2) and (b),4 which provide as follows.

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

                                           ...

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.

                                           ...

____________________________________________
4 This Court need only agree with the trial court with respect to any one
subsection of Section 2511(a), as well as Section 2511(b), in order to affirm.
See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Based
on this disposition, we need not consider the decree pursuant to Section
2511(a)(1), (5), or (8).


                                           -4-
J-S53016-19


      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      This Court has explained that the moving party must produce clear and

convincing evidence with respect to the following elements to terminate

parental rights pursuant to Section 2511(a)(2): (1) repeated and continued

incapacity, abuse, neglect or refusal; (2) such incapacity, abuse, neglect or

refusal caused the child to be without essential parental care, control or

subsistence necessary for his physical or mental well-being; and (3) the

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.    In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.

2003).

      Pursuant to Section 2511(a)(2), parents are required to make diligent

efforts   toward    the   reasonably   prompt   assumption   of   full   parental

responsibilities.   In re A.L.D. 797 A.2d 326, 340 (Pa. Super. 2002).          A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. Further, the grounds for termination of parental rights



                                       -5-
J-S53016-19


under Section 2511(a)(2), due to parental incapacity that cannot be remedied,

are not limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. Id. at

337.

       With respect to Section 2511(b), we have explained, “Intangibles such

as love, comfort, security, and stability are involved in the inquiry into the

needs and welfare of the child.” In re C.M.S., 884 A.2d 1284, 1287 (Pa.

Super. 2005) (citation omitted). Further, the trial court “must also discern

the nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond.” Id. (citation omitted).

However, “[i]n cases where there is no evidence of any bond between the

parent and child, it is reasonable to infer that no bond exists. The extent of

any bond analysis, therefore, necessarily depends on the circumstances of the

particular case.”     In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008)

(citation omitted).

       Mother asserts on appeal that the trial court abused its discretion in

terminating her parental rights pursuant to Section 2511(a)(2) because she

complied with her permanency plan objectives. In its Rule 1925(a) opinion,

the trial court countered, “Although Mother was clearly willing to try to meet

her [permanency plan] objectives[,] she remained incapable of caring for

Child. Specifically, she has significant mental health issues which have not




                                     -6-
J-S53016-19


been remedied.” Trial Court Opinion, 7/2/19, at 5. We discern no abuse of

discretion.

      Mr. Kohut, the CUA caseworker, testified that Mother’s permanency plan

objectives required her to comply with medication management, to participate

in supervised visitation, domestic violence counseling, parenting classes at

Family School and a PCE evaluation, and to obtain housing. N.T., 3/20/19, at

15. Mr. Kohut testified that Mother was in full compliance of her permanency

plan. Id. at 22. He testified, inter alia, that Mother receives ongoing mental

health treatment. Id. In addition, in February of 2019, Mother entered into

a two-year lease agreement for an apartment. Id.

      However, Dr. Williams, who performed the PCE of Mother and issued a

report dated February 28, 2019, testified that, because of her mental health

instability, Mother does not have the capacity to provide safety or permanency

to Child. Id. at 42. Dr. Williams explained on direct examination:

      [Mother] had a limited understanding as to why [Child] was
      removed from her care. Child [w]as not . . . provided care by
      Mother for very long and, during that time, there [were] concerns
      regarding Child’s safety.

      Throughout the case of Child . . ., Mother has had mental health
      instability. She is diagnosed with multiple different diagnoses, but
      all similar to mood disorders or symptoms of psychosis.

      She’s had these disorders since childhood and--

              THE COURT: What kind of disorders?

           DR. WILLIAMS:-- she mentioned schizo-[a]ffective disorder,
      as well as depression. Prior records note bipolar disorder, as well
      as schizophrenia, and each of those disorders have similar


                                     -7-
J-S53016-19


     symptoms. It’s diagnosed based on which symptoms appear first,
     and how long they last.

     So, depending on the course of her presentation, different
     hospitals have provided different diagnoses, but the consistent
     underlying factor is the mood disturbance, the depression, as well
     as the symptoms of psychosis that cause her to have paranoid
     ideation, and not react to reality the way to somebody else would
     react to reality.

            THE COURT: Would this cause problems in raising the child?

           DR. WILLIAMS: Unfortunately, yes. And in the case of
     [Mother], this is not something that an individual chooses to have
     [or] chooses to not be able to treat. She [has] done everything
     that [has] been asked of her. She is compliant with her mental
     health treatment.

     She is receiving intensive intervention for this, and simply, what
     [is] currently available for treatment is not stabilizing her at this
     time.

           [DHS COUNSEL]: Is there anything that could change your
     opinion?

           DR. WILLIAMS: There’s the potential, with the modification
     of treatments for this disorder, that something new could come
     out. However, at this time, there is nothing out on the horizon.
     She [has] received this level of intervention since she was a child.
     She [has] had the most intensive case management treatment for
     the last 10 years. . . .

     ...

            THE COURT: -- there is no medication now that could help
     her?

           DR. WILLIAMS: They have not found one that is a match for
     her, correct. So, she has had significant attempts of her current
     medication that she’s on, and the program she’s in [which]
     ensures [her] compliance.

     However, she still presents with a thought disorder that would
     disrupt her ability to care for [Child].


                                     -8-
J-S53016-19



Id. at 42-45.

      For instance, upon inquiry by the trial court regarding the basis for her

recommendation of supervised visitation, Dr. Williams testified that Mother’s

“mental status can shift rapidly, and she may or may not be interacting with

. . . what is happening in the environment, as somebody else sees it.” Id. at

45. Dr. Williams clarified, “So, it’s difficult to know whether or not [Mother is]

going to be seeing the world as it’s happening with Child in her care. . . .” Id.

However, if Mother’s mental status shifts during supervised visitation, Dr.

Williams   stated   that,   under   those   circumstance,   Child’s   “safety   can

immediately be taken care of.”       Id.    Therefore, the testimonial evidence

reveals that, despite ongoing intensive mental health treatment, Mother

remains incapable of performing adequate parental duties.

      Similarly, with respect to obtaining housing, Mother testified that she

had been residing in her own apartment for approximately two months. Id.

at 58. On cross-examination by the Child Advocate, Mother testified that she

lives in an independent apartment in an apartment complex.             Id. at 65.

However, at the time of the PCE, Dr. Williams testified that Mother was

residing “in a housing program where she has adults providing her care and

making sure that she’s well. . . .” Id. at 44. Dr. Williams recommended that

Mother remain living in “supportive housing.” Id. at 47. Therefore, despite

Mother obtaining independent housing, the record is devoid of any evidence

that Child would be safe in that environment.


                                       -9-
J-S53016-19


      Based on the foregoing, we conclude that the testimonial evidence

supports the termination of Mother’s parental rights pursuant to Section

2511(a)(2). Mother’s mental health instability, from which she has suffered

for most of her life, has rendered her incapable of performing her parental

duties to Child since Child was approximately two months old.          Despite

ongoing mental health treatment and full compliance with her permanency

plan, Mother remains incapable of performing her parental duties. The record

supports the court’s conclusion that the causes of Mother’s incapacity cannot

or will not be remedied.

      With respect to Section 2511(b), Mother asserts that the court abused

its discretion in terminating her parental rights because a bond exists between

her and Child. We disagree.

      As this Court has explained:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      In re K.K.R.S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The
      mere existence of an emotional bond does not preclude the
      termination of parental rights. See In re T.D., 949 A.2d 910 (Pa.
      Super. 2008) (trial court’s decision to terminate parents’ parental
      rights was affirmed where court balanced strong emotional bond
      against parents’ inability to serve needs of child). Rather, the
      orphans’ court must examine the status of the bond to determine
      whether its termination “would destroy an existing, necessary and
      beneficial relationship.” In re Adoption of T.B.B., 835 A.2d 387,
      397 (Pa. Super. 2003). As we explained in In re A.S., 11 A.3d
473, 483 (Pa. Super. 2010),

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and should


                                     - 10 -
J-S53016-19


         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. Additionally, this Court stated that the trial court
         should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Further, our Supreme Court has stated, “Common sense dictates that

courts considering termination must also consider whether the children are in

a pre-adoptive home and whether they have a bond with their foster parents.”

In re T.S.M., supra at 268. The Court directed that, in weighing the bond

considerations pursuant to Section 2511(b), “courts must keep the ticking

clock of childhood ever in mind.” Id. at 269. The T.S.M. Court observed,

“Children are young for a scant number of years, and we have an obligation

to see to their healthy development quickly. When courts fail . . . the result,

all too often, is catastrophically maladjusted children.” Id.

      In this case, the trial court found that terminating Mother’s parental

rights would not have a detrimental effect on Child. Rather, it would be in

Child’s best interest. The testimonial evidence supports the court’s findings.

      Tamika Gillard, the CUA case manager, testified that no parent-child

bond exists between Mother and Child. N.T., 3/20/19, at 33, 36, 38. As such,

she testified that Child would not suffer irreparable emotional harm if Mother’s

parental rights are terminated. Id. at 35.

      Ms. Gillard testified that Child has resided in her current foster home for

one year, and that she visits Child there once per month. Id. at 34-35. She


                                     - 11 -
J-S53016-19


testified that she has observed a bond between the foster mother and Child

in the form of Child “[h]ugging, laughing, talking, singing, asking for food,

asking for drinks.” Id. at 34-35.

      Based on the foregoing, and the entirety of the testimonial evidence,

the trial court did not abuse its discretion in concluding that terminating

Mother’s parental rights serves the developmental, physical, and emotional

needs and welfare of Child pursuant to Section 2511(b).       Accordingly, we

affirm the decree involuntarily terminating Mother’s parental rights.

      Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/19




                                    - 12 -